Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/11/2021, with respect to the previous 112(a) rejections of claims 24 & 27 have been fully considered and are persuasive.  Applicant has canceled claim 24 and amended claim 27 to obviate the issues.  The previous 112(a) rejections of claims 24 & 27 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/11/2021, with respect to the previous 112(b) rejections of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

The application is considered to be placed in condition for allowance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating appliance, and more particularly the door assembly having a user interface mounted thereto and the various couplings/bonding between intermediate door, door cover, trim element, etc. as recited in claim 1.  Examiner considers the best prior art of record to be Kwon et al. (US 20170121899, “Kwon”) as modified by Romeo et al. (WO 2012153261, “Romeo”).  
Kwon teaches a laundry treating apparatus having a door assembly with a user interface (see Figures 1-6, 10-11, 22-26, door 10, outer frame 111, second opening portion 111b, inner frame 112, door window 120, display module 130, opaque region 143, touch sensor 160).  Examiner had modified Kwon with Romeo to teach bonding a door frame and frame cover to each other (see Romeo’s Figures 1-3, door frame 2, frame cover 4, bonding elements 6, apertures 7, head 8).  Kwon’s second transparent 
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-7, 9-11, 21-23, 25-29 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714